The state of Connecticut’s petition for certification for appeal from the Appellate Court, 29 Conn. App. 68 (AC 9728), is granted, limited to the following issues:
“1. Did the Appellate Court violate this court’s express requirements of State v. Aparo, 223 Conn. 384, 388 (1992), State v. Daniels, 207 Conn. 374 (1988), and State v. Stankowski, 184 Conn. 121 (1981), that Connecticut juries render unanimous verdicts, when it adopted a jury instruction which permits a jury to render a verdict on a lesser included offense when they are ‘unable to agree’ on the greater offense?
“2. Does the jury instruction adopted by the Appellate Court violate the separation of powers doctrine by denying a full and fair adjudication of charges brought by state’s attorneys under their independent constitutional authority (article fourth, § 27)?
“3. Did the Appellate Court improperly grant a new trial for a jury to consider manslaughter in the second degree and failing to find harmless error when this defendant’s jury: (1) was fully charged on all of the lesser included offenses including manslaughter in the second degree; (2) considered the lesser included offense of first degree manslaughter and murder simultaneously; (3) indicated that they unanimously agreed that the defendant was guilty of either murder or manslaughter in the first degree; and (4) convicted the defendant of manslaughter in the first degree under facts which indicated that such a verdict was a major victory for the defendant?”